 

Case 1:20-cr-00024-DLH Document 76 Filed 11/20/20 Page 1 of 1

Case 1:20-cr-0UU24-DLH Document 57 Filed 06/17/20 Page 1 of 2
Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

“3
William Jordan White Owl 5 Case No. 1:20-cr-024 =e
) ~
. ) =
Defendant oe
ARREST WARRANT =
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) William Jordan White Owl

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment O Superseding Indictment O Information © Superseding Information © Complaint

1 Probation Violation Petition O) Supervised Release Violation Petition Wi Violation Notice Order of the Court

This offense is briefly described as follows:

Alleged Violations of Pretrial Release

 

 

 

 

Date: 06/17/2020 /s/ Anja Miller
Issuing officer's signature
City and state: Bismarck, ND Anja Miller, Deputy Clerk
Printed name and title
Return

 

This warrant was reoeiyed on ae 6 / {7 7/2022 2920 , and the person was arrested on (date) U/l us 2020

at (city and state) As [ME ke MO

Date: “ene 20 A

Arresting officer's signature

Uy h DUSH!

Printed name and title

 

 
